DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
This application is a 371 of PCT/JP2015/066805 filed on 06/11/2015. This application also claims foreign priority from application JP2014-121080 filed 06/12/2014.
Status of Claims
Claim 11 is pending and present for consideration
Claims 1-10 and 12 have been cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Carman et al. (Carman) US 20140249620 A1 in view of Ham, USPN 6,334,868 B1.
Regarding Claim 11, Carman discloses the invention substantially as claimed being (Figures 1, 5A-5B; [Abstract], [0061] and [0068]) a stent comprising a stent body (20) capable of diameter expansion and a tubular film (30) held by the stent body, wherein a plurality of communication holes (110) communicating between an inside and an outside is aligned in a stent circumferential direction and in plural rows in the tubular film, the communication holes in the plural rows are formed in a staggered pattern in the stent circumferential direction (Figure 5B shows that the communication holes in a staggered pattern in the stent circumferential direction), and the communication holes in the rows adjacent to each other are formed with end portions in a stent center axis direction overlapped with each other in the stent circumferential direction (Figure 5B), the communication holes have a shape in which a pair of opposite sides is in parallel with the stent center axis direction in the state before diameter expansion of the stent body (Figure 5A shows the communication holes prior to expansion), and a band-shaped portion having a constant width in a diameter-expanded state of the stent body is formed between the communication holes adjacent to each other (Figure 5B shows that the holes 110 are equidistant), and wherein each side of a pair of sides of the communication holes (110) are mountain-shaped in the state before the diameter expansion of the stent body (Figure 5A; Carman describes [0068] that the fenestrations in Figures 5A and 5B are “diamond-patterned”), and a rhombic shape in the diameter expanded state of the stent (Figure 5B.)
However, Carman does not disclose the communication holes (110) set to have a hexagonal shape before the diameter expansion of the stent body.
Ham teaches (Figures 1, 2, and 5B; [Abstract]) the use of a stent cover of elastic material having a pattern of openings formed to yield a preselected shape for each opening after the expansion of the stent, in the same field of endeavor, for the purpose of promoting healing at the deployment site [Abstract]. Ham also teaches (column 4, lines 8-10): “…any of the other selected perforations shapes may be formed in the cover material while in an unexpanded state or while in an expanded state.”
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to construct the cover of Carman from the same material taught by Ham, to form a selected perforation shape in the cover before the diameter expansion of the stent body, and to yield a preselected shape for each opening after the expansion of the stent, as taught by Ham, in order to promote healing at the deployment site. A change in shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results (MPEP 2144.)


Response to Arguments
Applicant’s arguments, filed 07/06/22, have been fully considered,  but they are not persuasive. Applicant argues that the references fail to disclose a tubular film held by the stent body, wherein the communication holes are set to have a hexagonal shape before the diameter expansion of the stent body. Moreover, Applicant contends that the references fail to disclose a change in the shape of the holes of the tubular film before diameter expansion as compared to the shape of the holes in the tubular film after diameter expansion.
These arguments are not persuasive because the secondary reference, Ham, is concerned with a change in the shape of the holes in a tubular film before and after diameter expansion. Ham teaches (column 3, lines 58-63): “[W]hile the above described embodiments employ slits of constant width to yield substantially oval or circular openings upon expansion, forming a perforation in the material to yield a shape as is shown in FIG. 5a would yield a substantially square or rectangular opening shown in FIG. 5b upon expansion.” Figure 5a shows holes in the tubular film having a “bow-tie” shape before diameter expansion, and Figure 5b shows that the holes have a rectangular shape after diameter expansion. Ham further teaches (column 3, lines 63-66): “[T]his has the effect of reducing the stresses the cover material would otherwise be subjected to near the ends of the slits and thereby reduces the risk of tearing.” Therefore, the motivation for selecting the shape of the hole is to reduce the risk of tearing the tubular film. Additionally, Ham teaches (column 4, lines 8-10): “[T]he slits or any of the other selected perforations shapes may be formed in the cover material while in an unexpanded state or while in an expanded state.” Although Ham does not specifically teach communication holes having a hexagonal shape before the diameter expansion of the stent body, it would have been well within the level of ordinary skill to try to form communication holes  with a hexagonal shape before diameter expansion, in order to reduce the risk of tearing the tubular film around the stent.
Hence, the primary reference in the rejection (Carman) discloses all the claimed elements except for the communication holes in the tubular film having a hexagonal shape before the diameter expansion of the stent body. The secondary reference (Ham) teaches the use of a tubular film held by a stent body, wherein the communication holes are set to change shape as the stent diameter expands. Therefore,  all the claim elements were already known in the art before the effective filing date of the claimed invention. By mere trial and error, a skilled artisan would have attempted to form communication holes having a hexagonal shape before the diameter expansion of the stent, for the advantage of reducing the risk of tearing the tubular film around when the stent expands.


Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKHAYA DIOP whose telephone number is (571)272-7137. The examiner can normally be reached 9AM - 5PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROKHAYA DIOP/Examiner, Art Unit 3774              

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774